VANCE, Commissioner.
In this workmen’s compensation case the Board awarded Paul Anderson, an employee of Armco Steel Corporation, benefits for temporary total disability at the rate of $47.00 per week for a period of seventeen weeks plus benefits for a five-percent permanent partial disability at the rate of $2.15 per week for four-hundred weeks and for medical expenses.
Armco petitioned for a review in the circuit court. The award for temporary total disability and reimbursement of medical expenses was affirmed but that portion of the award which allowed benefits for permanent partial disability was set aside.
From the judgment of the circuit court Armco has appealed and Anderson has filed a cross-appeal.
KRS 342.290 provides:
“Where an amount sufficient under KRS 21.060 to authorize an appeal to the Court of Appeals is involved, the judgment of the circuit court shall be subject to appeal to the Court of Appeals. * * *»
The jurisdictional amount for an appeal as a matter of right as set forth in KRS 21.060 is $2,500.00. The record in this case does not establish the jurisdictional amount.
The appeal involves the liability of Arm-co for benefits of $47.00 per week for seventeen weeks of temporary total disability and reimbursement of medical expenses which were estimated by the employee to be $400.00. The cross-appeal involves liability of the employer for benefits for permanent partial disability of $2.15 per week for four-hundred weeks.
The total amount involved in both the appeal and cross-appeal is less than $2,500.00. There was no motion for appeal.
The appeal and the cross-appeal are each dismissed.
All concur.